COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Jesus Escobar v. The State of Texas

Appellate case number:    01-13-00496-CR

Trial court case number: 1853071

Trial court:              Co Crim Ct at Law No 7 of Harris County

        On April 11, 2014, the district clerk filed a supplemental record reflecting appellant is
indigent and that Franklin Bynum with the Harris County Public Defender’s Office has been
appointed as counsel on appeal. To date, no reporter’s record of the underlying proceedings or
the abatement hearing have been filed. The court reporter is ORDERED to file a complete
record within 30 days of the date of this order, at no cost to appellant. Due to the age of this
appeal, no extensions will be granted. Appellant’s brief will be due 30 days from the date the
reporter’s record is filed. See TEX. R. APP. P. 38.6(a).
       This appeal is reinstated and placed on our active docket.
       It is so ORDERED.

Judge’s signature: __/s/ Harvey Brown
                   X Acting individually     Acting for the Court


Date: June 12, 2014